DETAILED ACTION
Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and corresponding claim 12  – It is not clear if the term “the extracted features of the sequences” is referring back to the “extracting features from the sequences”, recited in claim 2, or the “extracting features from the sequences”, recited in claim 3.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a non-transitory computer readable medium/system/method comprising the following limitation/feature:
(Claim 1) - retrieving dates of the identified current log data that indicates the one or more faults;
retrieving sequences of current sensor data using the dates of the identified current log
data; applying the hidden Markov models to the sequences of the current sensor data to assess
likelihood of the one or more faults and create a prediction of a future fault in the renewable
energy asset, 
(Claim 10) - retrieve dates of the identified current log data that indicates the one or more faults;
retrieve sequences of current sensor data using the dates of the identified current log data;

likelihood of the one or more faults and create a prediction of a future fault in the renewable
energy asset,
(Claim 19) - retrieving dates of the identified current log data that indicates the one or more faults;

retrieving sequences of current sensor data using the dates of the identified current log
data; applying the hidden Markov models to the sequences of the current sensor data to assess
likelihood of the one or more faults and create a prediction of a future fault in the renewable
energy asset; and
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119